Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 21, 2017                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154851                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  ALICE M. BROWN,                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154851
                                                                     COA: 330508
                                                                     Chippewa CC: 14-013459-NO
  CITY OF SAULT STE MARIE, ERIC
  FOUNTAIN, GREG SCHMITIGAL, MIKE
  BREAKIE, JEFF KILLIPS, and BRUCE
  LIPPONEN,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 20, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Court of Appeals properly applied MCL 691.1404(1) (“[t]he
  notice shall specify . . . the injury sustained . . .”) when it concluded that the plaintiff’s
  notice, “when read as a whole,” was adequate because the notice “referenced documents”
  that more fully described the plaintiff’s injuries. The parties should not submit mere
  restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 21, 2017
           s0614
                                                                                Clerk